     Case 1:19-cv-09412-AJN-OTW Document 131 Filed 12/07/20 Page 1 of 19   1
     kba1medc

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    TOMAS MEDINA,

4                     Plaintiff,

5                v.                                19 Civ. 9412 (AJN)(OTW)

6    CITY OF NEW YORK, et al.,

7                     Defendants.                  Pretrial Conference
                                                   (Via Teleconference)
8    ------------------------------x
                                                   New York, N.Y.
9                                                  November 10, 2020
                                                   10:38 a.m.
10
     Before:
11
                               HON. ONA T. WANG,
12
                                                   Magistrate Judge
13
                                   APPEARANCES
14
     COVINGTON & BURLING LLP
15        Attorneys for Plaintiff
     BY: ISHITA KALA, ESQ.
16
     THE LEGAL AID SOCIETY
17   SPECIAL LITIGATION UNIT
          Attorneys for Plaintiff
18   BY: MOLLY GRIFFARD, ESQ.
          W. ALEXANDER LESMAN, ESQ.
19
     NEW YORK CITY LAW DEPARTMENT
20   OFFICE OF THE CORPORATION COUNSEL
          For Defendants
21   BY: PETER W. BROCKER, Assistant Corporation Counsel
          JOSEPH P. ZANGRILLI, Assistant Corporation Counsel
22
     KARASYK & MOSCHELLA, LLP
23        Attorneys for Defendant Fabio Nunez
     BY: JAMES M. MOSCHELLA, ESQ.
24

25


                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
     Case 1:19-cv-09412-AJN-OTW Document 131 Filed 12/07/20 Page 2 of 19      2
     kba1medc

1              (Case called)

2              THE DEPUTY CLERK:     Please state your appearances.

3              MS. KALA:    For the plaintiff -- good morning, your

4    Honor.   For the plaintiff, you have Ishita Kala from Covington

5    & Burling, and my colleagues Alexander Lesman and Molly

6    Griffard from Legal Aid.

7              MR. BROCKER:    Good morning, your Honor.      For city

8    defendants, this is Peter Brocker from the New York City Law

9    Department.

10             MR. MOSCHELLA:     And good morning, your Honor.

11   Appearing for co-defendant Fabio Nuñez, James Moschella.

12             MR. ZANGRILLI:     Good morning, your Honor.      This is Joe

13   Zangrilli, also appearing for the city defendants.

14             THE COURT:    All right.    Good morning, everyone.         This

15   is Judge Wang.    I decided to stay on mute until everybody

16   finished their appearances rather than muddle with, you know,

17   going on and off mute.

18             We're here for a status conference.        We also have a

19   court reporter on the line.

20             We are proceeding by telephone due to the COVID-19

21   pandemic.   This is a public line.      It should be treated like my

22   virtual courtroom.     I expect the same decorum on the line that

23   I expect in my courtroom.      The parties should also expect that

24   members of the press or the public may be on the line on a

25   listen only basis.


                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
     Case 1:19-cv-09412-AJN-OTW Document 131 Filed 12/07/20 Page 3 of 19       3
     kba1medc

1               Because we have a court reporter on the line and she

2    is on the telephone, please stay on mute when you're not

3    talking.    Please say your name when you start speaking.        This

4    will help with the transcript.       And of course, please don't

5    interrupt each other.

6               And finally, recording or rebroadcasting by anyone

7    else on this line is strictly prohibited.

8               All right.   So we're here for a status conference.            I

9    understand that I also asked you for briefing on the protective

10   order, and we'll get to that second.

11              I think first I'd like to hear a little bit about the

12   status of discovery.     What have you done so far?      What do you

13   still have left to do?     And I'm telling you, I'm more than

14   likely going to give you the extension you're asking for.             I

15   just want to know where you are and what your plan is for

16   getting done by February 17th.       Okay?   Thanks.

17              MS. KALA:    Certainly, your Honor.    This is Ishita Kala

18   from plaintiff's side.

19              I can begin with what we've done on discovery.        So

20   we've served our first set of interrogatories and requests for

21   production.    We served those on July 8th.      And we've also

22   served one additional interrogatory and a second set of

23   requests for production.      That was on October 22nd.      We have

24   received some -- and that was on city defendants.         I'll get to

25   defendant Nuñez in a moment.


                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
     Case 1:19-cv-09412-AJN-OTW Document 131 Filed 12/07/20 Page 4 of 19   4
     kba1medc

1              We've received responses and objections to our first

2    set of interrogatories and requests for production.          As we

3    noted in our letter, we have gone back and forth with city

4    defendants about a number of deficiencies in that first set of

5    production, but we were able to resolve our differences at a

6    meet-and-confer last week, so we're now just waiting for the

7    production of the outstanding responsive documents for the

8    first set of interrogatories and requests for production, and

9    we expect city defendants' responses at the end of this month

10   to our second set of requests for production and the one

11   additional interrogatory.      Once we have that discovery, we can

12   proceed with depositions.

13             Right now we're still missing some key categories of

14   discovery that are preventing us from conducting depositions.

15   That includes incident reports about the incident in question,

16   the Internal Affairs Bureau documentation, training records and

17   materials, and some key NYPD policies that affect the conduct

18   that happened here.

19             And I can also speak briefly about where things stand

20   with defendant Nuñez's production.       We served our first set of

21   interrogatories and requests for production on August 21, 2020,

22   and we just on Friday received responsive documents -- and

23   yesterday received responsive documents to our interrogatories,

24   so we'll need some time to process those materials before we

25   can move forward there.


                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
     Case 1:19-cv-09412-AJN-OTW Document 131 Filed 12/07/20 Page 5 of 19       5
     kba1medc

1               THE COURT:    All right.   Thank you.

2               So as for Mr. Nuñez, defendant Nuñez, I understand

3    that you will need to process what you just received, but short

4    of, you know, resolving deficiencies or seeking additional

5    documents as a result of that, is the only thing left then for

6    Mr. Nuñez then is his deposition?

7               MS. KALA:    Yeah, that's correct, your Honor.      We may

8    need to serve additional discovery requests, just based on what

9    we've received.    Our next step there would be a deposition.

10   However, I should caveat that by noting a deposition of

11   defendant Nuñez will only be effective if we do have some of

12   the documents I mentioned from corporation counsel related to

13   these policies that were in effect.

14              THE COURT:    Of course.   Understood.    I'm just trying

15   to get a sense of how the pieces fit together and what steps

16   need to be completed before we get to depositions and so on.

17              Okay.   All right.   So let's hear from defendants.        I

18   mean, I'm assuming that there isn't a whole lot of discovery

19   that you're seeking from the plaintiff.        Is that right?

20              MR. BROCKER:    Good morning, your Honor.     This is Peter

21   Brocker.

22              There are some outstanding items that we are going to

23   seek -- that we are seeking from plaintiff.         Nothing that I

24   think will slow down discovery in any kind of a meaningful way,

25   and we are -- I'm fully confident that the parties can resolve


                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
     Case 1:19-cv-09412-AJN-OTW Document 131 Filed 12/07/20 Page 6 of 19   6
     kba1medc

1    those areas of dispute without involving the Court.

2              In terms of the documents that the city is in the

3    process of obtaining and disclosing to plaintiff, this case has

4    had sort of an unusual life in the sense that the timing of the

5    case sort of follows timing of 2020 in general, and the ability

6    of the city and the NYPD to respond to discovery requests has

7    been diminished for a good chunk of the year, which is why

8    discovery has proceeded a little bit more slowly than may have

9    ordinarily been the course.      So essentially, in the view of the

10   city defendants, we are actually fairly close to wrapping up

11   document discovery.     The hope is that the outstanding items can

12   be obtained in the next 30 or so days, and that would give us

13   the remainder of the requested extension of discovery to

14   complete depositions.

15             THE COURT:    All right.    Great.   So it sounds like

16   you're on track and you will be on track with the extension.

17   So I am going to extend discovery until February 17th.

18             Okay.   And I know that I've had both Mr. Brocker and

19   Mr. Zangrilli on other cases with the city, so I hold them to a

20   pretty high standard in terms of working well with opposing

21   counsel and getting discovery done in a timely fashion, so I

22   expect that will continue, and I'll hear from you all if it's

23   not.

24             All right.    Let's move on.    Is there anything else we

25   need to deal with in discovery before we talk about the


                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
     Case 1:19-cv-09412-AJN-OTW Document 131 Filed 12/07/20 Page 7 of 19       7
     kba1medc

1    protective order issue?

2              MS. KALA:    No, your Honor.

3              MR. BROCKER:    Not from city defendants, your Honor.

4              THE COURT:    Okay.   All right.    So let's talk about the

5    protective order.     I don't want to treat this like an oral

6    argument, because I did have you already brief the issue.             I

7    think what I'm trying to understand is what the concern is with

8    letting the city continue to provisionally designate documents

9    confidential and then, if an issue arises with particular

10   documents, that you then have, you know, your meet-and-confer

11   process about those particular documents and try to reach some

12   agreement.    I mean, I think part of the problem, when I look at

13   this, is that given the state of the law and how it is

14   changing, that you're essentially asking for an advisory

15   opinion from the Court for a blanket ruling on documents that

16   we haven't seen yet.     We haven't seen what you're getting from

17   FOIL and whether any documents that you get from FOIL are going

18   to be redacted or not.     And allowing the city to continue to

19   provisionally designate certain documents and then engage in a

20   meet-and-confer to try to resolve these issues before bringing

21   them to the Court allows us to fine-tune the issue a little bit

22   more.   As I said earlier, with counsel on both sides, I would

23   expect motions to be made in good faith.        So I guess I'm having

24   a little bit of difficulty in understanding what the issue is

25   right now and why there is this inability to agree.


                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
     Case 1:19-cv-09412-AJN-OTW Document 131 Filed 12/07/20 Page 8 of 19       8
     kba1medc

1               So anybody can start.     And just frame the issue for

2    me.   Explain to me why we can't continue with provisional

3    designations of confidentiality and then we talk about

4    particular documents if it turns out that you need to use them

5    in some way.

6               MS. GRIFFARD:   Yes, your Honor.     This is Molly

7    Griffard for the plaintiff.

8               What defendants are seeking is a blanket

9    confidentiality order which designates all police disciplinary

10   records as confidential, and why plaintiff is opposed to this

11   is that, well, first of all, the burden for seeking a

12   confidentiality order is on the moving party, and based on the

13   city's own position in Uniform Fire, there is no justification

14   for these records to be deemed confidential.         The position

15   they're taking before your Honor is contradictory to the

16   position they've taken before Judge Failla and the Second

17   Circuit.

18              THE COURT:   Okay.   Ms. Griffard?

19              MS. GRIFFARD:   Yes.

20              THE COURT:   I usually try not to interrupt, but I said

21   at the beginning of this, I'm not here for oral argument.             I

22   don't want to hear oral argument.       I want to hear in this case,

23   what is the issue, because I already said I'm not going to give

24   the city a blanket confidentiality order, okay?         I am asking

25   why we can't proceed with allowing the city to provisionally


                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
     Case 1:19-cv-09412-AJN-OTW Document 131 Filed 12/07/20 Page 9 of 19     9
     kba1medc

1    designate certain documents confidential but they're going to

2    have to consider the documents and the substance in the

3    documents, why we can't proceed that way.        Because just as

4    you're saying that the city is asking for a blanket

5    confidentiality order, the city's response to that seems to be

6    that you're asking for a blanket "not confidential ever," where

7    it seems like the issue might be what are you able to get via

8    FOIL, and we haven't seen in this case what you're able to get

9    through FOIL.

10              MS. GRIFFARD:   Yes, your Honor.     The issue for us is

11   that the city should have a good -- we would consent, and we do

12   consent.    We have discussed this in meet-and-confers.        But we

13   have a good faith catchall clause in the existing

14   confidentiality order, and if the defendants take a

15   record-by-record approach and have a good faith basis for

16   designating a record as confidential, that is acceptable to us.

17   What we're not okay with is a blanket confidentiality order,

18   and we would also reject that, you know, the very arguments

19   that they make about -- there's no harm to privacy, there's no

20   risk of, you know, officer safety issues, etc., that they're

21   making in Uniform Fire, and that is, you know, clearly part of

22   the legislative intent of repealing 50-h, that they can't then

23   designate records as confidential using these sort of defunct

24   arguments that they used to rely on, because that is so clearly

25   no longer the state of the law.       It's pretty clear those


                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
     Case 1:19-cv-09412-AJN-OTW Document 131 Filed 12/07/20 Page 10 of 19   10
      kba1medc

1    records would be accessible under FOIL, and in fact the city

2    itself is arguing for that.

3               I'm not sure if that makes sense.       But we would be

4    okay with individual records being designated confidential if

5    there is a good faith basis.

6               THE COURT:    Right.    And I guess the reason why I

7    interrupted you is, are there particular records that have been

8    produced already that you believe the city has designated

9    confidential without a good faith basis?

10              MS. GRIFFARD:    I believe at the moment the city has

11   designated all disciplinary records as provisionally

12   confidential, and yes, we would object to that continued

13   designation, as some of them clearly, you know, even fall

14   outside of the administrative stay in Uniform Fire and it's

15   very clear that those are now publicly accessible records.

16              THE COURT:    Okay.    How many records are we talking

17   about to date?     If you have a better sense in terms of pages,

18   that would be helpful too, because I'm about to give the city

19   some homework.

20              MS. GRIFFARD:    Your Honor, I would have to go back

21   through the files to get a more accurate number.          I'm not sure

22   if any of my co-counsel know offhand or if the city knows how

23   many disciplinary records they've produced.         I apologize.

24              MS. KALA:    Your Honor, this is Ishita Kala.      I do not

25   know the number of records offhand, but I want to note that we


                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
     Case 1:19-cv-09412-AJN-OTW Document 131 Filed 12/07/20 Page 11 of 19       11
      kba1medc

1    have still not received quite a lot of disciplinary records and

2    are expecting to receive them and, you know, for those records,

3    we don't know how the city is going to designate them with

4    regards to confidentiality.

5               MR. BROCKER:    If I may, your Honor.     This is Peter

6    Brocker.

7               THE COURT:   Go ahead.

8               MR. BROCKER:    So in terms of the confidential records

9    disclosed to this point, the CCRB investigative file in this

10   incident was disclosed provisionally confidential, as well as

11   the sort of summary, summaries of the defendant officers'

12   discipline -- which are the CCRB history, Internal Affairs,

13   résumé, as it's called, in the central personnel index -- would

14   have all been disclosed confidential.        I believe the CCRB file

15   was disclosed.     I'm not sure -- I apologize, your Honor.        If I

16   can just ask, are you looking for like the number of pages

17   or -- I'm not entirely sure what information would be helpful

18   right now.

19              THE COURT:   Okay.   So Mr. Brocker, since you're in the

20   hot seat now, the homework I was thinking about giving you all

21   is, as for what has been provisionally designated confidential,

22   maybe you need to prepare a log for me to review.          Because it

23   sounds like you're arguing over, you know, whether these should

24   be all not confidential or all provisionally confidential.             I

25   guess my question is, at this point in discovery, how does it


                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
     Case 1:19-cv-09412-AJN-OTW Document 131 Filed 12/07/20 Page 12 of 19   12
      kba1medc

1    matter?    Does it actually hamper the plaintiff's ability to

2    proceed in discovery if these records are provisionally

3    designated confidential or does it come up later, say, when

4    you're making a motion for summary judgment or something and

5    you want to include records?       That's number one.

6               And then number two for the city is, for the

7    additional disciplinary records or other information that you

8    could conceive of designating provisionally confidential, I

9    want to know what that volume is, because I'm trying to frame a

10   way where documents can be produced on a factor basis for

11   plaintiffs, right?     You get as much discovery over to the

12   plaintiffs as you can, and then if there is a problem with the

13   confidential designations because it's hampering in some way

14   the plaintiff's ability to use them, then I want to know about

15   it, but right now I guess I'm just trying to understand how

16   that affects your litigation of the case between now and

17   February.

18              (Outside interruption)

19              (Discussion off the record)

20              MR. BROCKER:    I apologize, your Honor.      This is Peter

21   Brocker again.

22              So it seems to defendants that the earliest that the

23   confidentiality designation could impact the flow of the

24   litigation would potentially be in depositions, where, if

25   plaintiffs wanted to use confidential documents, they may have


                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
     Case 1:19-cv-09412-AJN-OTW Document 131 Filed 12/07/20 Page 13 of 19   13
      kba1medc

1    to deem the portion of the testimony confidential as well that

2    relates to those documents.

3               In terms of the forthcoming documents in discovery

4    that would likely be deemed confidential, city defendants are

5    in the process of finalizing for disclosure the Internal

6    Affairs investigation of this incident, which would be

7    designated preliminarily confidential, similar to the CCRB

8    file.   If there are individual pieces of the file that

9    plaintiffs think should not be designated confidential -- and I

10   think there are areas for compromise here -- city defendants

11   are open to having that conversation.        Obviously the core of

12   the files, city defendants are going to consider confidential,

13   but very often the entire file is marked confidential for I

14   think to some extent expediency's sake, to get documents

15   disclosed as quickly as possible, but also because the bundle

16   itself, the file itself is what is treated as confidential.

17   And obviously I can't speak for what plaintiff's counsel

18   believe the impacts would be on how they proceed with their

19   case if these files are designated as confidential, but beyond

20   the IAB file, which should be disclosed shortly, I think the

21   only other records which would be confidential would be

22   personnel related, personnel evaluations for the defendants,

23   and that would pretty much constitute the entire universe, as I

24   understand it, of the confidential material that relate to the

25   motion at hand.


                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
     Case 1:19-cv-09412-AJN-OTW Document 131 Filed 12/07/20 Page 14 of 19    14
      kba1medc

1               THE COURT:   All right.    And so I generally don't have

2    a problem with what Mr. Brocker is saying, except that I don't

3    think that the whole burden should be on the plaintiff to say,

4    you know, we plan to be using these in depositions and

5    therefore we prefer they not be designated confidential, or

6    parts of the file; yet on the other hand, plaintiffs are

7    supposed to be reviewing all of this and determining what you

8    really need.    I am not certain that this is what we need to be

9    arguing about right now when we are really trying to get

10   discovery done.     I mean, you're getting the documents; you're

11   just getting them with a designation you're not happy about.

12              And Mr. Brocker, how large is the file?        I mean, how

13   many documents or pages need to be reviewed?

14              MR. BROCKER:    So I believe the CCRB file and the

15   Internal Affairs investigative file both run several hundred

16   pages, somewhere between 5 and 600.        So cumulatively, I would

17   say, with the evaluations and some of the personnel records

18   that have been previously disclosed, we're probably talking in

19   the neighborhood of 1500 pages of documents total which will

20   likely be deemed confidential.       Maybe slightly more, but not by

21   much.

22              THE COURT:   Okay.    And this is of the documents that

23   have already been produced or does this include the documents

24   that you're working on producing?

25              MR. BROCKER:    No.   That would include the documents


                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
     Case 1:19-cv-09412-AJN-OTW Document 131 Filed 12/07/20 Page 15 of 19   15
      kba1medc

1    that we're working on producing as well.

2               THE COURT:   Okay.     All right.   And when do you think

3    you'll be finished with the production again?         I know you said

4    it's forthcoming.

5               MR. BROCKER:    Yes.    So the city has switched to a

6    rolling basis for production because of some of the

7    difficulties that we've been running into in obtaining

8    documents.    So the Internal Affairs file should be disclosed by

9    the end of this week, I anticipate.        After that we have I

10   believe some training records which should be accessible to

11   Mr. Zangrilli and I hopefully Thursday or Friday, which would

12   be the next batch that we would try and disclose to plaintiffs

13   after that.    We've been working with plaintiffs, trying to

14   identify the most important documents they need now to be able

15   to move on to the next step and getting those as quickly as

16   possible.    Essentially the big hurdle at this point is sort of

17   the large percent -- the large number of NYPD officers who have

18   retired in recent weeks has taken its toll on -- the unit that

19   we liaise with for the NYPD to obtain documents has lost

20   several individuals, and it was not a large unit to begin with,

21   and because of the hiring freeze the city's under, nobody's

22   been able to replace them.        So we're sort of asking a lot of

23   the few people that remain in that role.         So we're all working

24   with them to try and get documents as quickly as possible,

25   but -- ordinarily I think I would be able to give you a much


                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
     Case 1:19-cv-09412-AJN-OTW Document 131 Filed 12/07/20 Page 16 of 19        16
      kba1medc

1    more definite timeline as to when we would expect things.              At

2    this point I can say we have the Internal Affairs file.           It's

3    being prepared to be disclosed.       And I know that there is a

4    large trove of training documents and materials which go out

5    next.   Beyond that, I'm not sure what will follow.         But I'm

6    optimistic that in the next 30 days we can get the vast

7    majority of the outstanding documents to plaintiffs.

8               THE COURT:    All right.   So here's what we'll do then.

9    Let's set a date for a joint status letter on the

10   confidentiality designations issue.

11              Wow, we're bumping up into the winter holidays.

12              And I do want you all to be able to get your

13   depositions done by February 17th if at all possible.

14              Again, I mean, I think it goes without saying, because

15   my individual practices still have my COVID warnings since

16   March, but, you know, I do want the parties to try to do

17   depositions remotely, conduct depositions remotely or virtually

18   wherever possible.      I expect everybody to work together on that

19   and not to, you know, withhold their witness for deposition or

20   insist on anything in person.       I understand that most times an

21   in-person deposition would be preferable, but these are not

22   most times.    But if COVID precautions end up being an issue or

23   if the pandemic ends up causing difficulties with either

24   scheduling or agreement on how to take those depositions, I

25   would rather hear about it sooner rather than later, okay, so


                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
     Case 1:19-cv-09412-AJN-OTW Document 131 Filed 12/07/20 Page 17 of 19   17
      kba1medc

1    that we can work something out.

2               Now as to these documents, I would like the plaintiff

3    to get the production and the forthcoming production with the

4    city's good faith, you know, designations, understanding that,

5    you know, a provisional blanket designation might get you the

6    documents sooner so that you can review them and then you

7    should have a robust meet-and-confer about this.          I have

8    overseen many cases where even the portions of the deposition

9    were provisionally designated confidential and then later the

10   designation was removed, okay?       I think for the plaintiffs to

11   win at this point, if you're suggesting that the designations

12   have been applied in bad faith or not in good faith, I'm not

13   seeing that yet, okay?      It doesn't mean that I would not see it

14   later, but I think given the tradeoff between trying to get

15   documents, trying to get the information to the plaintiffs in a

16   timely fashion and on a rolling basis, you know, this may be a

17   tradeoff, that you just table this dispute until you have an

18   actual ripe dispute over particular documents.          It may come to,

19   at the end of the day, that both parties would prefer that

20   certain things not be designated confidential, okay?          But it's

21   sort of like, be careful of what you ask for, because if you

22   want the city to do a more robust analysis in the first

23   instance, given the situation right now in terms of staffing

24   ability and the majority of people still working remotely, that

25   can end up delaying what you ultimately get.         And then you


                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
     Case 1:19-cv-09412-AJN-OTW Document 131 Filed 12/07/20 Page 18 of 19   18
      kba1medc

1    might still be making the same motions about particular

2    documents that you think shouldn't have been designated

3    confidential.     But right now I'm not seeing the prejudice to

4    the point where I need to be deciding something in a vacuum

5    without the benefit of you all having this robust

6    meet-and-confer, okay?      I think there is plenty to work on on

7    this case to finish the actual fact discovery and to actually

8    litigate it, all right?

9               All right.    So what else do we need to address right

10   now?   So I guess your options are a joint status letter on

11   where you are with the confidentiality issues, either

12   December 11th or December 18th.

13              MS. KALA:    Either of those dates work for plaintiff,

14   your Honor.

15              THE COURT:    Okay.   Mr. Brocker?

16              MR. BROCKER:    Yes, your Honor.     Defendants would

17   prefer December 11th.      December 18th I will not be available.

18              THE COURT:    Okay.   December 11th it is for a joint

19   status letter.     I mean, my hope is that even if all of the

20   documents aren't produced, based on Mr. Brocker's

21   representation that the CCRB file and the Internal Affairs file

22   that is forthcoming, which sounds like the bulk of the issues,

23   you may actually find that you're not in too much disagreement

24   or that you're able to work out most of the issues.          Okay?

25              All right.    So December 11th for the status letter on


                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
     Case 1:19-cv-09412-AJN-OTW Document 131 Filed 12/07/20 Page 19 of 19     19
      kba1medc

1    confidentiality issues.      If at that point there are other

2    issues that come up, put those in the letter too, just to give

3    me a heads up, and then we can see what to do about that.

4    Okay?

5               All right.   Mr. Brocker, if there is reason to

6    congratulate you because of your unavailability or impending

7    unavailability, those are given right now.         Okay?

8               MR. BROCKER:    Thank you, your Honor.

9               THE COURT:   All right.    Anything else from plaintiff's

10   counsel?

11              MS. KALA:    This is Ishita Kala.     No, your Honor.

12   Nothing further from plaintiff.

13              THE COURT:   Okay.   What about the defendants?

14              MR. BROCKER:    Nothing for the city defendants, your

15   Honor.

16              MR. MOSCHELLA:    Nor for Nuñez.    Thank you, your Honor.

17              THE COURT:   All right.    Thank you.    I am requesting

18   that the parties order the transcript and share the cost.              And

19   I'd like it to be split this way:        50 percent by the plaintiffs

20   and 25 percent each by the city and by Mr. Nuñez.          All right?

21              And I apologize for my 11:00 who is waiting.         We have

22   to start a little bit late.

23              All right.   So 19 Civ. 9412, we are adjourned.        Thank

24   you.

25              ALL COUNSEL:    Thank you.
                                       o0o

                    SOUTHERN DISTRICT REPORTERS, P.C.•••
                                (212) 805-0300
